SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

502
CAF 14-02289
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF IAN WALKER,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SUNSHINE CARROLL, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

BENNETT SCHECHTER ARCURI & WILL, LLP, BUFFALO (ANDREW F. EMBORSKY OF
COUNSEL), FOR PETITIONER-RESPONDENT.

LYDIA V. EVANS, ATTORNEY FOR THE CHILD, FREDONIA.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered October 24, 2014 in a proceeding
pursuant to Family Court Act article 6. The order denied the motion
of respondent to vacate a prior court order awarding sole custody of
the subject child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Walker v Carroll ([appeal No. 1]
___ AD3d ___ [June 10, 2016]).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court